Case 4:20-cv-04101-SOH-BAB Document 105                 Filed 08/11/21 Page 1 of 3 PageID #: 593




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

  RANDALL MORRIS                                                                       PLAINTIFF

  v.                                    Civil No. 4:20-cv-04101

  STEVEN KING, R.N.; WARDEN JEFFIE WALKER;
  CAPTAIN GOLDEN ADAMS; DR. KEVIN MCCAIN;
  SHERIFF JACKIE RUNION; SGT. JOHN DOE; SERGEANT
  RICHARD HENDERSON; and CPL A. ELLIS                                              DEFENDANTS

                                               ORDER

           Before the Court is Plaintiff’s Motion for Subpoena of records from the United States

  Marshals Service (“USMS”) concerning the Miller County Detention Center (“MCDC”). (ECF

  No. 95). Plaintiff asks the Court to subpoena the following documents:

          All documents of actions taken by the U.S. Marshals Service in response to the
           emailed complaint from Federal Public Defendant Attorney, Matthew Hill, on
           6/17/20, 9/18/20 and 10/21/20…regarding the treatment of federal inmate Randall
           Morris…while at MCDC. These documents should include the results of any USMS
           investigations.

          Documentation of the specific reason that MCDC provided to the USMS for
           requesting Plaintiff’s transfer out of MCDC on 3/24/21.

          Documentation of any and all adverse information, i.e., disciplinary or behavioral,
           etc., provided to the USMS by MCDC regarding Randall Morris. This request
           includes any emails from MCDC to the USMS.

          Any logs, memos, notations or other documents reflecting a telephone call from
           Warden Jeffie Walker between 3/11/21 and 3/15/21 to the USMS pertaining to the
           Warden’s seizure of Plaintiff’s legal documents and what the Warden had stated that
           she would do or did with them.


           The Court finds Plaintiff’s first request regarding documentation of any actions taken by

  the USMS in response to a complaint from Plaintiff’s public defender related to Plaintiff’s

  treatment during his incarceration in the MCDC is relevant and proportional to Plaintiff’s claims.

                                                   1
Case 4:20-cv-04101-SOH-BAB Document 105                     Filed 08/11/21 Page 2 of 3 PageID #: 594




  However, the Court finds the remaining requests seek information, if it exists, which should be in

  the possession of the MCDC.1 Accordingly, Plaintiff’s Motion for Subpoena (ECF No. 95) is

  GRANTED in part and DENIED in part.

          Plaintiff’s requests for a subpoena from the USMS for information relating to the MCDC’s

  reason(s) for requesting Plaintiff’s transfer from the MCDC, documentation including emails from

  the MCDC to the USMS regarding disciplinary or behavioral issues concerning Plaintiff, and

  documents relating to a phone call from Defendant Walker to the USMS and what was said are

  DENIED.

          Plaintiff’s request for a subpoena from the USMS for documentation from the USMS

  regarding any response or investigations by the USMS concerning the emailed complaints from

  Plaintiff’s public defender is GRANTED.

          The Clerk is DIRECTED to issue a subpoena to the USMS, 30 South 6th Street, Room

  243, Isaac C. Parker Federal Building, Fort Smith, Arkansas 72901. The subpoena should

  require the production of the following:

          All documents of actions taken by the USMS in response to the emailed
          complaints from Federal Public Defense Attorney, Matthew Hill, on 6/17/20,
          9/18/20 and 10/21/20 regarding the treatment of Plaintiff while incarcerated at
          the MCDC. These documents should include the results of any USMS
          investigations.

          The subpoena should be served by certified mail, return receipt requested. The records shall

  be produced by September 30, 2021, with an affidavit from the records keeper to authenticate the




  1
   Plaintiff has stated to the Court that he has requested this information from the Defendants but has been
  told the records are equally available to Plaintiff or the requests are overly burdensome and not
  proportional. Without ruling on the merits of Plaintiff’s requests at his time, Plaintiff is free to seek
  assistance from the Court by filing a motion to compel production from Defendants of the information
  requested.

                                                       2
Case 4:20-cv-04101-SOH-BAB Document 105             Filed 08/11/21 Page 3 of 3 PageID #: 595




  records. The records should be delivered to United States District Court, Western District of

  Arkansas, Pro Se Office, 500 North State Line Avenue, Room 302, Texarkana, AR 71854.

         IT IS SO ORDERED THIS 11th day of August 2021.

                                            /s/Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
